  Case 1:19-cv-00775-RGA Document 30 Filed 04/02/20 Page 1 of 1 PageID #: 2315



(Del. Rev. 05/2014) Pro se Notice of Appeal


                                             NOTICE OF APPEAL
                                                    TO
                                   U.S. COURT OF APPEALS, THIRD CIRCUIT
U.S. District Court for the District of Delaware            APPEALS COURT
                                                            CASE NUMBER:

                                                            (To be assigned by Appeals Court)

In re:                                                      Bankruptcy Case No. 08-12229 (MFW)
WASHINGTON MUTUAL, INC. et al.,

                 Debtors.
_____________________________________________
ALICE GRIFFIN,                                DISTRICT COURT
                   Appellant,                 Civ. Action No.: 19-775-RGA
                                              BAP No. 19-27
                      v.

 WMI LIQUIDATING TRUST, et al.,

                                   Appellees.

                                                            DISTRICT COURT JUDGE:
                                                            Richard G. Andrews




       Notice is hereby given that Alice Griffin, who proceeds pro se, appeals to the United States
Court of Appeals for the Third Circuit from the order of the United States District Court, District of
Delaware entered on March 23, 2020 affirming the April 24, 2019 order of the U.S. Bankruptcy
Court for the District of Delaware.

Dated: April 2, 2020

                                                             /s/ Alice Griffin__________




                                                            121 East 12th Street, #7C
                                                            New York, New York 10003
                                                            646-337-3577
                                                            griffincounselpc@earthlink.net
